—In an action to recover damages for personal injuries, etc., the defendant appeals from *302an order of the Supreme Court, Suffolk County (Werner, J.), dated January 2, 2003, which denied her motion for summary judgment dismissing the complaint on the ground that the plaintiff Lisandra Argudo did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with costs.
The defendant’s medical evidence failed to establish a prima facie case that the plaintiff Lisandra Argudo did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) (see Chaplin v Taylor, 273 AD2d 188 [2000]; Flanagan v Hoeg, 212 AD2d 756, 757 [1995]). Thus, we need not consider whether the plaintiffs’ papers were sufficient to raise a triable issue of fact (see Chaplin v Taylor, supra). Florio, J.P., S. Miller, Friedmann, Adams and Rivera, JJ., concur.